                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ II,

         Plaintiff,1

v.                                                                                    No. 14-cv-1089 KG/SMV

STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORPORATION,

         Defendants.

                                     ORDER FOR STATUS REPORT

         THIS MATTER is before the Court on Defendants’ Notice Regarding Mediation

[Doc. 215], filed on July 2, 2018. At that time, the parties planned to schedule a private mediation

on final resolution of (1) Defendants’ Motion to Reconsider and Amend Partial Judgment

[Doc. 211]; and (2) Plaintiff’s Motion to Compel Supplementation of Discovery, or in the

Alternative, to Reopen Discovery [Doc. 219]. The parties indicated that within 14 days of final

resolution of the Motions, they would file another notice “indicating the scheduling and agreed

format of the mediation.” [Doc. 215] at 1. Plaintiff’s Motion was resolved on October 5, 2018,

[Doc. 233], and Defendants’ Motion was resolved on January 8, 2019, [Doc. 235].

         IT IS THEREFORE ORDERED that no later than February 7, 2019, Defendants file

another status report, advising the Court of the parties’ plans for private mediation, including

scheduling and format.

                                                                         _____________________________
                                                                         STEPHAN M. VIDMAR
                                                                         United States Magistrate Judge
1
 Clarke C. Coll was substituted as Plaintiff in this matter when Dr. Augé filed for bankruptcy. Mr. Coll is the trustee
of the bankruptcy estate. [Doc. 30]. Dr. Augé was reinstated as Plaintiff after Mr. Coll, as trustee, abandoned certain
claims of the bankruptcy estate, including the claims in the instant lawsuit. [Doc. 187].
